--------------------------------------------------------------------------------

EXHIBIT 10.1
 
 
 
SECURITIES PURCHASE AGREEMENT
 
    This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of November
28, 2012, among Applied DNA Sciences, Inc., a Delaware corporation
(the “Company”), and the investor listed on the Buyer Schedule attached hereto
(“Buyer”).


RECITALS


    A.          The Company has outstanding shares of common stock, par value
$0.001 per share (the “Common Stock”), which shares of Common Stock are
currently traded on the OTC Bulletin Board.  In addition, the Company has
authorized a series of preferred stock entitled the “Series A Convertible
Preferred Stock” (the “Preferred Stock”), which Preferred Stock shall be
convertible into shares of Common Stock in accordance with the terms of the
Preferred Stock.  The rights, preferences and other terms and provisions of the
Preferred Stock are set forth in the Certificate of Designations, Preferences
and Rights of Series A Convertible Preferred Stock in the form attached hereto
as Exhibit A (the “Certificate of Designations”). As used herein, the term
“Conversion Shares” shall include all shares of Common Stock issuable upon
conversion of the Preferred Stock in accordance with the Certificate of
Designations.


    B.          The Company and Buyer are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the “1933 Act”), and
Rule 506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the 1933 Act.
 
    C.           Buyer wishes to purchase, and the Company wishes to sell, upon
the terms and conditions stated in this Agreement, (i) the number of shares of
Common Stock and Preferred Stock, as further specified herein, set forth on the
Buyer Schedule, (ii) a warrant to initially acquire up to the aggregate number
of shares of Common Stock set forth on the Buyer Schedule, in the form attached
hereto as Exhibit B (the “Series A Warrants”) (as exercised, collectively, the
“Series A Warrant Shares”), (iii) a warrant to initially acquire up to the
aggregate number of shares of Common Stock set forth on the Buyer Schedule, in
the form attached hereto as Exhibit C (the “Series B Warrants”) (as exercised,
collectively, the “Series B Warrant Shares”) and (iv) a warrant to initially
acquire up to the aggregate number of shares of Common Stock set forth on the
Buyer Schedule, in the form attached hereto as Exhibit D (the “Series C
Warrants”) (as exercised, collectively, the “Series C Warrant Shares”).  The
Series A Warrants, the Series B Warrants and the Series C Warrants are
collectively referred to herein as the “Warrants.” The Series A Warrant Shares,
the Series B Warrant Shares and the Series C Warrant Shares are collectively
referred to herein as the “Warrant Shares.”
 


    D.          At the First Closing, the parties hereto shall execute and
deliver a Registration Rights Agreement, in the form attached hereto as Exhibit
E (the “Registration Rights Agreement”), pursuant to which the Company has
agreed to provide certain registration rights with respect to the Registrable
Securities (as defined in the Registration Rights Agreement), under the 1933 Act
and the rules and regulations promulgated thereunder, and applicable state
securities laws.
 
 
 
 
 
 
    E.           The Common Stock, the Preferred Stock, the Conversion Shares,
the Warrants and the Warrant Shares are collectively referred to herein as the
“Securities.”
 
AGREEMENT
 
    NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Buyer hereby agree
as follows:
 
1.  
PURCHASE AND SALE OF COMMON STOCK, PREFERRED STOCK AND WARRANTS.

 



    (a)          Common Stock, Preferred Stock and Warrants. Subject to the
satisfaction (or waiver) of the conditions set forth in Sections 6 and 7 below,
the Company shall issue and sell to Buyer, and Buyer shall purchase from the
Company on the applicable Closing Date (as defined below), the number of shares
of Common Stock and the number of shares of Preferred Stock at such Closing Date
as is set forth on the Buyer Schedule, along with (i) Series A Warrants to
initially acquire up to the aggregate number of Series A Warrant Shares as is
set forth on the Buyer Schedule, (ii) Series B Warrants to initially acquire up
to the aggregate number of Series B Warrant Shares as is set forth on the Buyer
Schedule and (iii) Series C Warrants to initially acquire up to the aggregate
number of Series C Warrant Shares as is set forth on the Buyer Schedule.
 
    (b)         Closing. Each closing (each a “Closing” and collectively the
“Closings”) of the purchase of the Common Stock, the Preferred Stock and the
Warrants by the Buyer as contemplated by this Agreement shall occur at the
offices of Greenberg Traurig, LLP, 77 W. Wacker Drive, Suite 3100, Chicago,
Illinois 60601. The date and time of the applicable Closing (the applicable
“Closing Date”) shall be 10:00 a.m., New York time, on the first (1st) Business
Day on which the conditions to such Closing set forth in Sections 6 and 7 below
are satisfied or waived (or such later date as is mutually agreed to by the
Company and Buyer). As used herein “Business Day” means any day other than a
Saturday, Sunday or other day on which commercial banks in New York, New York
are authorized or required by law to remain closed.  Subject to the conditions
set forth in this Agreement and the termination provisions hereof, the first
closing hereunder (the “First Closing”) shall be held as soon as practicable
after the date hereof, at which the Common Stock set forth on the Buyer Schedule
shall be purchased and sold and the Warrants shall be issued without further
consideration by Buyer.  Subject to the conditions set forth in this Agreement
and the termination provisions hereof, the second closing hereunder (the “Second
Closing”) shall occur on the first business day following the effectiveness of
the Registration Statement as set forth on Annex A to the Buyer Schedule.
 
    (c)          Purchase Price.  The aggregate purchase price for the Common
Stock, Preferred Stock and the Warrants to be purchased by Buyer (the applicable
“Purchase Price”) shall be paid at the applicable Closing and in the applicable
amount as set forth on the Buyer Schedule.
 
 
2
 
 
 
   (d)          Payment of Purchase Price; Delivery of Preferred Stock and
Warrants. On the applicable Closing Date, (i) Buyer shall pay the applicable
Purchase Price to the Company for the respective Securities to be issued and
sold to Buyer at the Closing, by wire transfer of immediately available funds in
accordance with the Company’s written wire instructions and (ii) the Company
shall issue to Buyer (A) the Common Stock or Preferred Stock, as applicable,  to
be issued at such Closing (as set forth on the Buyer Schedule) and (B) the
Warrants as set forth on the Buyer Schedule (pursuant to which Buyer shall have
the right to acquire up to the aggregate number of Warrant Shares as is set
forth on the Buyer Schedule in respect of such Warrants), in all cases, duly
executed on behalf of the Company and registered in the name of Buyer or its
designee, all as set forth on the Buyer Schedule.  If the Common Stock purchased
at the First Closing is issued in the form of certificated shares, then the
Company agrees that, at the request of Buyer, promptly following the First
Closing the Company will coordinate with the Transfer Agent and Buyer to, if
possible, re-issue such shares to Buyer through the DTC Fast Automated
Securities Transfer Program and by crediting to Buyer’s or its designee's
balance account with DTC through its Deposit/Withdrawal at Custodian System such
shares of Common Stock so purchased at the First Closing by Buyer and thereupon
Buyer will turn in any share certificates for Common Stock issued at the First
Closing.
 
2.  
 BUYER’S REPRESENTATIONS AND WARRANTIES.

 
    Buyer represents and warrants to the Company that:
 
    (a)          Organization; Authority. Buyer is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by the Transaction Documents (as
defined below) to which it is a party and otherwise to carry out its obligations
hereunder and thereunder.
 
    (b)          No Public Sale of Distribution.  Buyer (i) is acquiring the
Common Stock being purchased at the First Closing, the Preferred Stock being
purchased by it at the Second Closing, and all Warrants being acquired by it,
(ii) upon conversion of the Preferred Stock will acquire the Conversion Shares
issuable upon conversion thereof, and (iii) upon exercise of its Warrants will
acquire the Warrant Shares issuable upon exercise thereof, in each case, for its
own account and not with a view towards, or for resale in connection with, the
public sale or distribution thereof in violation of applicable securities laws,
except pursuant to sales registered or exempted under the 1933 Act; provided,
however, by making the representations herein, Buyer does not agree, or make any
representation or warranty, to hold any of the Securities for any minimum or
other specific term and reserves the right to dispose of the Securities at any
time in accordance with or pursuant to a registration statement or an exemption
under the 1933 Act. Buyer does not presently have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Securities in violation of applicable securities laws.
 
    (c)          Accredited Investor Status.  Buyer is an “accredited investor”
as that term is defined in Rule 501(a) of Regulation D.
 
    (d)         Reliance on Exemptions. Buyer understands that the Securities
are being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of Buyer to acquire the
Securities.
 
 
3
 
 
 
    (e)          Information. Buyer and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Securities
which have been requested by Buyer, including a copy of the Company’s most
recent Annual Report on Form 10-K, Quarterly Reports on Form 10-Q and current
reports on Form 8-K, if any. Buyer and its advisors, if any, have been afforded
the opportunity to ask questions of, and receive answers from, the Company
concerning the offer and sale of the Securities and to obtain any additional
information Buyer has requested which is necessary to verify the accuracy of the
information furnished to Buyer concerning the Company and such offering. Buyer
understands that its investment in the Securities involves a high degree of
risk. Buyer has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to its
acquisition of the Securities.
 
    (f)           No Governmental Review.  Buyer understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
 
    (g)          Transfer or Resale. Buyer understands that except as provided
in the Registration Rights Agreement and Section 4(h) hereof: (i) the Securities
have not been and are not being registered under the 1933 Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (A) subsequently registered thereunder, (B) Buyer shall have delivered to
the Company (if requested by the Company) an opinion of counsel to Buyer, in a
form reasonably acceptable to the Company, to the effect that such Securities to
be sold, assigned or transferred may be sold, assigned or transferred pursuant
to an exemption from such registration, or (C) Buyer provides the Company with
reasonable assurance that such Securities can be sold, assigned or transferred
pursuant to Rule 144 or Rule 144A promulgated under the 1933 Act (or a successor
rule thereto) (collectively, “Rule 144”); (ii) any sale of the Securities made
in reliance on Rule 144 may be made only in accordance with the terms of Rule
144, and further, if Rule 144 is not applicable, any resale of the Securities
under circumstances in which the seller (or the Person (as defined below)
through whom the sale is made) may be deemed to be an underwriter (as that term
is defined in the 1933 Act) may require compliance with some other exemption
under the 1933 Act or the rules and regulations of the SEC promulgated
thereunder; and (iii) neither the Company nor any other Person is under any
obligation to register the Securities under the 1933 Act or any state securities
laws or to comply with the terms and conditions of any exemption thereunder.
 
    (h)          Validity; Enforcement This Agreement has been duly and validly
authorized, executed and delivered on behalf of Buyer and constitutes the legal,
valid and binding obligations of Buyer enforceable against Buyer in accordance
with its terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and other similar laws relating to, or affecting
generally, the enforcement of applicable creditors’ rights and remedies.
 
 
4
 
 
 
    (j)           No Conflicts.  The execution, delivery and performance by
Buyer of this Agreement and the consummation by Buyer of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of Buyer, (ii) conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which Buyer is a
party or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
Buyer, except in the case of clauses (ii) and (iii) above, for such conflicts,
defaults, rights or violations which would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
ability of Buyer to perform its obligations hereunder.
 
   (k)          Availability of Funds.  Availability of Funds. As of the date
hereof, Buyer has all funds necessary to purchase all the Securities to be
issued under this Agreement and to timely consummate the transactions
contemplated herein.
 
    (l)           Patriot Act Representations.
 
       (i)          Buyer represents that all evidence of identity provided is
genuine and all related information furnished is accurate.
 
       (ii)         Buyer hereby acknowledges that the Company seeks to comply
with all applicable anti-money laundering laws and regulations. In furtherance
of such efforts, Buyer hereby represents and agrees that: (1) no part of the
funds used by Buyer to acquire the Securities have been, or shall be, directly
or indirectly derived from, or related to, any activity that may contravene
federal, state, or international laws and regulations, including anti-money
laundering laws and regulations; and (ii) to Buyer’s knowledge no payment to the
Company by Buyer shall cause the Company to be in violation of any applicable
anti-money laundering laws and regulations including without limitation, the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, Executive Order
13224 (2001) (the “Patriot Act”) issued by the President of the United States
and the U.S. Department of the Treasury Office of Foreign Assets Control
(“OFAC”) regulations.
 
       (iii)        Buyer represents and warrants that the amounts to be paid by
Buyer to the Company will not be directly or indirectly derived from activities
that may contravene federal, state or international laws and regulations,
including anti-money laundering laws and regulations. Buyer represents and
warrants that, to the best of its knowledge, none of: (a) Buyer; (b) any person
controlling or controlled by Buyer; or (c) any person having a beneficial
interest in Buyer is (i) a country, territory, individual or entity named on a
list maintained by OFAC, (ii) a person prohibited under the OFAC Programs, (iii)
a senior foreign political figure,1 or any immediate family member2 or close
associate3 of a senior foreign political figure as such terms are defined in the
footnotes below or (iv) a “foreign shell bank” within the meaning of the U.S.
Bank Secrecy Act (31 U.S.C. §5311 et seq.), as amended (the “Bank Secrecy Act”)
and the regulations promulgated thereunder by the U.S. Department of the
Treasury.
 

--------------------------------------------------------------------------------

1 A “senior foreign political figure” is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government-owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.
 
 
5
 
 
 
       (iv)        Buyer further represents and warrants that Buyer: (i) has
conducted thorough due diligence with respect to all of its beneficial owners,
(ii) has established the identities of all beneficial owners and the source of
each of the beneficial owner’s funds and (iii) will retain evidence of any such
identities, any such source of funds and any such due diligence, all to the
extent required to comply with the laws and rules and regulations that apply to
Buyer.
 
       (v)         Neither Buyer nor any person directly or indirectly
controlling, controlled by or under common control with Buyer is a person
identified as a terrorist organization on any relevant lists maintained by
governmental authorities.
 
       (vi)       Buyer agrees to provide the Company all information that it is
required to  furnish under applicable laws and regulations of any applicable
jurisdiction, or to respond to requests for information concerning the identity
of Buyer from any governmental authority, self-regulatory organization or
financial institution, in each case as required by law or applicable regulation
in connection with anti-money laundering compliance procedures, and to update
such information from time to time to the same extent that it is required to so
furnish such information. Buyer agrees to notify the Company promptly if there
is any change with respect to the representations and warranties provided
herein. Buyer consents to the disclosure to regulators and law enforcement
authorities by the Company and its affiliates and agents of any information
provided by Buyer or required to be provided as to Buyer or it constituents as
required to comply with applicable anti-money laundering, anti-terrorist and
asset control laws, regulations, rules and orders of relevant authorities.
 
3.  
 REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 
    The Company represents and warrants to Buyer the matters set forth in this
Section 3, as may be qualified by the corresponding section of the Company
Disclosure Schedule. These representations and warranties, and the information
set forth in the Company Disclosure Schedule, are current as of the date of this
Agreement, except to the extent that a representation, warranty or section of
the Company Disclosure Schedule expressly states that such representation or
warranty, or information in such section of the Company Disclosure Schedule, is
currently only as of an earlier date.  If any information is so reflected as of
an earlier date, there have been no material changes since such date to the date
hereof.
 

--------------------------------------------------------------------------------

2 “Immediate family” of a senior foreign political figure typically includes the
figure’s parents, siblings, spouse, children and in-laws.
3 A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.
 
 
6
 
 
 
    (a)          Organization and Qualification. The Company is an entity duly
organized and validly existing and in good standing under the laws of the
jurisdiction in which it is formed, and has the requisite power and
authorization to own its properties and to carry on its business as now being
conducted and as presently proposed to be conducted. The Company and is duly
qualified as a foreign entity to do business and is in good standing in every
jurisdiction in which its ownership of property or the nature of the business
conducted by it makes such qualification necessary, except to the extent that
the failure to be so qualified or be in good standing would not have a Material
Adverse Effect. “Material Adverse Effect” means any material adverse effect on
(i) the business, properties, assets, liabilities, operations (including results
thereof), condition (financial or otherwise) or prospects of the Company, (ii)
the transactions contemplated hereby or in any of the other Transaction
Documents or (iii) the authority or ability of the Company to perform any of its
obligations under any of the Transaction Documents (as defined below).  The
Company has no material subsidiaries and there are no rights or liabilities or
obligations (contingent or otherwise) of any such subsidiaries.
 
    (b)         Authorization; Enforcement; Validity. The Company has the
requisite power and authority to enter into and perform its obligations under
this Agreement and the other Transaction Documents and to issue the Securities
in accordance with the terms hereof and thereof applicable. The execution and
delivery of this Agreement and the other Transaction Documents by the Company
and the consummation by the Company of the transactions contemplated hereby and
thereby (including, without limitation, the issuance of the Common Stock and the
Preferred Stock and the reservation for issuance and issuance of the Conversion
Shares, issuable upon conversion of the Preferred Stock and the issuance of the
Warrants and the reservation for issuance and issuance of the Warrant Shares
issuable upon exercise of the Warrants) have been duly authorized by the
Company’s board of directors and (other than the filing with the SEC of one or
more Registration Statements in accordance with the requirements of the
Registration Rights Agreement, a Form D with the SEC and any other filings as
may be required by any state securities agencies) no further filing, consent or
authorization is required by the Company, its board of directors or its
stockholders or other governing body. This Agreement has been, and the other
Transaction Documents will be prior to the Closing, duly executed and delivered
by the Company, and each constitutes the legal, valid and binding obligations of
the Company, enforceable against the Company in accordance with its respective
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors’ rights and remedies and except as rights to
indemnification and to contribution may be limited by federal or state
securities law. “Transaction Documents” means, collectively, this Agreement, the
Warrants, the Certificate of Designations, the Irrevocable Transfer Agent
Instructions (as defined below) and each of the other agreements and instruments
entered into or delivered by any of the parties hereto in connection with the
transactions contemplated hereby and thereby, as may be amended from time to
time.
 
 
7
 
 
 
    (c)          Issuance of Securities. The issuance of the Common Stock, the
Preferred Stock and the Warrants are duly authorized and, upon issuance in
accordance with the terms of the Transaction Documents, will be validly issued,
fully paid and non-assessable and free from all preemptive or similar rights,
taxes, liens, charges and other encumbrances with respect to the issue thereof.
As of the First Closing, the Company shall have reserved from its duly
authorized capital stock not less than 200% of the sum of (i) the shares of
Common Stock sold at the First Closing, (ii) the maximum number of Conversion
Shares issuable upon conversion of the Preferred Stock (assuming for purposes
hereof that the Preferred Stock is convertible at the Fixed Conversion Price (as
defined in the Certificate of Designations) and without taking into account any
limitations on the conversion of the Preferred Stock set forth in the
Certificate of Designation) and (iii) the maximum number of Warrant Shares
issuable upon exercise of the Warrants (without taking into account any
limitations on the exercise of the Warrants set forth therein). The issuance of
the Conversion Shares is duly authorized, and upon conversion of the Preferred
Stock in accordance with the Certificate of Designations, the Conversion Shares,
when issued, will be validly issued, fully paid and non-assessable and free from
all preemptive or similar rights, taxes, liens, charges and other encumbrances
with respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock.  The issuance of the Warrant Shares is
duly authorized, and upon exercise in accordance with the Warrants, the Warrant
Shares, when issued, will be validly issued, fully paid and non-assessable and
free from all preemptive or similar rights, taxes, liens, charges and other
encumbrances with respect to the issue thereof, with the holders being entitled
to all rights accorded to a holder of Common Stock. Subject to the accuracy of
the representations and warranties of the Buyer in this Agreement, the offer and
issuance by the Company of the Securities is exempt from registration under the
1933 Act.  Buyer will have good and marketable title to the Securities.
 
    (d)         No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Common Stock, the Preferred Stock, the Warrants, the Conversion
Shares and Warrant Shares and the reservation for issuance of the Conversion
Shares and Warrant Shares) will not (i) result in a violation of the Articles of
Incorporation (as defined below) (including, without limitation, any certificate
of designation contained therein) or other organizational documents of the
Company, any capital stock of the Company or Bylaws (as defined below) of the
Company, (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company is a party or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including, without limitation, foreign, federal and state securities laws and
regulations and the rules and regulations of the OTC Bulletin Board (the
“Principal Market”)) applicable to the Company or by which any property or asset
of the Company is bound or affected except, in the case of clause (ii) or (iii)
above, to the extent such violations that could not reasonably be expected to
have a Material Adverse Effect.
 
    (e)          Consents.  The Company is not required to obtain any consent
from, authorization or order of, or make any filing or registration with (other
than the filing with the SEC of one or more Registration Statements in
accordance with the requirements of the Registration Rights Agreement, a Form D
with the SEC and any other filings as may be required by any state securities
agencies), any court, governmental agency or any regulatory or self-regulatory
agency or any other Person in order for it to execute, deliver or perform any of
its respective obligations under, or contemplated by, the Transaction Documents,
in each case, in accordance with the terms hereof or thereof. All consents,
authorizations, orders, filings and registrations which the Company is required
to obtain at or prior to the Closing have been obtained or effected on or prior
to the Closing Date, and the Company is not aware of any facts or circumstances
which might prevent the Company from obtaining or effecting any of the
registration, application or filings contemplated by the Transaction Documents.
The Company is not in violation of the requirements of the Principal Market and
has no knowledge of any facts or circumstances which could reasonably lead to
suspension of the Common Stock in the foreseeable future.  There is no
requirement for the Company to obtain approval of the Principal Market for
listing or trading of Registrable Securities which constitute Common Stock.
 
 
8
 
 
 
    (f)          Acknowledgment Regarding Buyer’s Purchase of Securities. The
Company acknowledges and agrees that Buyer is acting solely in the capacity of
an arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that Buyer is not (i) an
officer or director of the Company, (ii) an “affiliate” (as defined in Rule 144)
of the Company or (iii) to its knowledge, a “beneficial owner” of more than 10%
of the shares of Common Stock (as defined for purposes of Rule 13d-3 of the 1934
Act). The Company further acknowledges that Buyer is not acting as a financial
advisor or fiduciary of the Company (or in any similar capacity) with respect to
the Transaction Documents and the transactions contemplated hereby and thereby,
and any advice given by Buyer or any of its representatives or agents in
connection with the Transaction Documents and the transactions contemplated
hereby and thereby is merely incidental to Buyer’s purchase of the Securities.
The Company further represents to Buyer that the Company’s decision to enter
into the Transaction Documents to which it is a party has been based solely on
the independent evaluation by the Company and its representatives.
 
    (g)         No General Solicitation; Placement Agent’s Fees. Neither the
Company, nor any of its affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Securities. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or brokers’ commissions (other than for
Persons engaged by Buyer or its investment advisor) relating to or arising out
of the transactions contemplated hereby. The Company has not engaged any
placement agent or other agent in connection with the offer or sale of the
Securities.
 
    (h)         No Integrated Offering. None of the Company or any of its
affiliates, nor any Person acting on its behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of the issuance of
any of the Securities under the 1933 Act, whether through integration with prior
offerings or otherwise, or cause this offering of the Securities to require
approval of stockholders of the Company under any applicable stockholder
approval provisions, including, without limitation, under the rules and
regulations of any exchange or automated quotation system on which any of the
securities of the Company are listed or designated for quotation. None of the
Company, its affiliates nor any Person acting on its behalf will take any action
or steps that would require registration of the issuance of any of the
Securities under the 1933 Act or cause the offering of any of the Securities to
be integrated with other offerings of securities of the Company.
 
    (i)          Dilutive Effect. The Company understands and acknowledges that
the number of Conversion Shares and Warrant Shares may increase in certain
circumstances. The Company further acknowledges that its obligation to issue the
Conversion Shares upon conversion of the Preferred Stock and the Warrant Shares
upon exercise of the Warrants in accordance with this Agreement, the Certificate
of Designations and the Warrants is absolute and unconditional, regardless of
the dilutive effect that such issuance may have on the ownership interests of
other stockholders of the Company.
 
 
9
 
 
 
    (j)           Application of Takeover Protections; Rights Agreement. The
Company and its board of directors have taken all necessary action, if any, in
order to render inapplicable any control share acquisition, interested
stockholder, business combination, poison pill (including, without limitation,
any distribution under a rights agreement) or other similar anti-takeover
provision under the Articles of Incorporation, Bylaws or other organizational
documents or the laws of the jurisdiction of its incorporation or otherwise
which is or could become applicable to Buyer as a result of the transactions
contemplated by this Agreement, including, without limitation, the Company’s
issuance of the Securities and Buyer’s ownership of the Securities. The Company
and its board of directors have taken all necessary action, if any, in order to
render inapplicable any stockholder rights plan or similar arrangement relating
to accumulations of beneficial ownership of shares of Common Stock or a change
in control of the Company.
 
    (k)          SEC Documents; Financial Statements. During the two (2) years
prior to the date hereof, the Company has timely filed all reports, schedules,
forms, statements and other documents required to be filed by it with the SEC
pursuant to the reporting requirements of the 1934 Act (all of the foregoing
filed prior to the date hereof and all exhibits and appendices included therein
and financial statements, notes and schedules thereto and documents incorporated
by reference therein being hereinafter referred to as the “SEC Documents”). The
Company has delivered to Buyer or its representatives true, correct and complete
copies of each of the SEC Documents not available on the EDGAR system. As of its
dates, the SEC Documents complied in all material respects with the requirements
of the 1934 Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. As of its dates, the financial statements
of the Company included in the SEC Documents complied in all material respects
with applicable accounting requirements and the published rules and regulations
of the SEC with respect thereto as in effect as of the time of filing. Such
financial statements have been prepared in accordance with generally accepted
accounting principles, consistently applied, during the periods involved (except
(i) as may be otherwise indicated in such financial statements or the notes
thereto, or (ii) in the case of unaudited interim statements, to the extent they
may exclude the footnotes or may be condensed or summary statements) and fairly
present in all material respects the financial position of the Company as of the
dates thereof and the results of its operations and cash flows for the periods
then ended (subject, in the case of unaudited statements, to normal year-end
audit adjustments which will not be material, either individually or in the
aggregate). No other information provided by or on behalf of the Company to
Buyer which is not included in the SEC Documents contains any untrue statement
of a material fact or omits to state any material fact necessary in order to
make the statements therein not misleading, in the light of the circumstance
under which they are or were made.
 
 
10
 
 
 
    (l)           Absence of Certain Changes. Since the date of the Company’s
most recent audited financial statements contained in a Form 10-K, except as
disclosed in the SEC Documents filed subsequent to such Form 10-K, there has
been no material adverse change and no material adverse development in the
business, assets, liabilities, properties, operations (including results
thereof), condition (financial or otherwise) or prospects of the Company. Since
the date of the Company’s most recent audited financial statements contained in
a Form 10-K, the Company has not (i) declared or paid any dividends, (ii) sold
any assets outside of the ordinary course of business or (iii) made any material
capital expenditures, individually or in the aggregate, outside of the ordinary
course of business. The Company has not taken any steps to seek protection
pursuant to any law or statute relating to bankruptcy, insolvency,
reorganization, receivership, liquidation or winding up, nor does the Company
have any knowledge or reason to believe that any of its creditors intend to
initiate involuntary bankruptcy proceedings or any actual knowledge of any fact
which would reasonably lead a creditor to do so. The Company is not, and after
giving effect to the transactions contemplated hereby to occur at the Closing
will not be, Insolvent (as defined below). “Insolvent” means, (i) the present
fair saleable value of the Company’s assets is less than the amount required to
pay the Company’s total Indebtedness (as defined below), (ii) the Company is
unable to pay its debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured or (iii) the Company
intends to incur or believes that it will incur debts that would be beyond its
ability to pay as such debts mature. The Company has not engaged in any business
or in any transaction, and is not about to engage in any business or in any
transaction, for which the Company’s remaining assets constitute unreasonably
small capital.
 
    (m)         No Undisclosed Events, Liabilities, Developments or
Circumstances. No event, liability, development or circumstance has occurred or
exists, or is reasonably expected to occur or exist with respect to the Company
or any of its businesses, properties, liabilities, prospects, operations
(including results thereof) or condition (financial or otherwise) that (i) would
be required to be disclosed by the Company under applicable securities laws on a
registration statement on Form S-1 filed with the SEC relating to an issuance
and sale by the Company of its Common Stock and which has not been publicly
announced, (ii) could have a material adverse effect on Buyer’s investment
hereunder or (iii) could have a Material Adverse Effect.
 
    (n)          Conduct of Business; Regulatory Permits. The Company is not in
violation of any term of or in default under its Articles of Incorporation, any
certificate of designation, preferences or rights of any other outstanding
series of preferred stock of the Company or Bylaws or their organizational
charter, certificate of formation or certificate of incorporation or bylaws,
respectively. The Company is not in violation of any judgment, decree or order
or any statute, ordinance, rule or regulation applicable to the Company, and the
Company will not conduct its business in violation of any of the foregoing,
except in all cases for possible violations which could not, individually or in
the aggregate, have a Material Adverse Effect. Without limiting the generality
of the foregoing, the Company is not in violation of any of the rules,
regulations or requirements of the Principal Market and has no knowledge of any
facts or circumstances that could reasonably lead to suspension of the Common
Stock by the Principal Market in the foreseeable future. Since January 1, 2011,
(i) the Common Stock has been  designated for quotation on the Principal Market,
(ii) trading in the Common Stock has not been suspended by the SEC or the
Principal Market and (iii) the Company has received no communication, written or
oral, from the SEC or the Principal Market regarding the suspension of the
Common Stock from the Principal Market. The Company possesses all certificates,
authorizations and permits issued by the appropriate regulatory authorities
necessary to conduct its businesses, except where the failure to possess such
certificates, authorizations or permits would not have, individually or in the
aggregate, a Material Adverse Effect, and the Company has not received any
notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit.
 
 
11
 
 
 
    (o)          Foreign Corrupt Practices.  Neither the Company nor any of its
subsidiaries nor any director, officer, agent, employee or other Person acting
on behalf of the Company or any of its subsidiaries (as applicable) has, in the
course of its actions for, or on behalf of, the Company or any of its
subsidiaries (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity; (ii)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended; or (iv) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.
 
    (p)          Sarbanes-Oxley Act. The Company is in compliance with all
applicable requirements of the Sarbanes-Oxley Act of 2002 and all applicable
rules and regulations promulgated by the SEC thereunder.
 
    (q)          Transactions With Affiliates. Except as set forth in the SEC
Documents, none of the officers, directors, employees or affiliates of the
Company is presently a party to any transaction with the Company (other than for
ordinary course services as employees, officers or directors and immaterial
transactions), including any contract, agreement or other arrangement providing
for the furnishing of services to or by, providing for rental of real or
personal property to or from, or otherwise requiring payments to or from any
such officer, director, employee or affiliate or, to the knowledge of the
Company, any corporation, partnership, trust or other Person in which any such
officer, director, employee or affiliate has a substantial interest or is an
employee, officer, director, trustee or partner.
 
 
12
 
 
 
    (r)   Equity Capitalization.  As of the date hereof, the authorized capital
stock of the Company consists solely of (i) 1,350,000,000 shares of Common
Stock, of which, 646,182,550 are issued and outstanding and 166,771,472 shares
are reserved for issuance pursuant to Convertible Securities (as defined below)
(other than the Preferred Stock and the Warrants) and (ii) 10,000,000 shares of
preferred stock, of which there are no issued and outstanding shares. No shares
of Common Stock are held in treasury. All of such outstanding shares are duly
authorized and have been, or upon issuance will be, validly issued and are fully
paid and non-assessable. 232,186,821 shares of the Company’s issued and
outstanding Common Stock on the date hereof are owned by Persons who are
“affiliates” (as defined in Rule 405 of the 1933 Act and calculated based on the
assumption that only officers, directors and holders of at least 10% of the
Company’s issued and outstanding Common Stock are “affiliates” without conceding
that any such Persons are “affiliates” for purposes of federal securities laws)
of the Company. Except as set forth on Section 3(r) of the Company Disclosure
Schedule: (i) to the Company’s knowledge, no Person owns 10% or more of the
Company’s issued and outstanding shares of Common Stock (calculated based on the
assumption that all Convertible Securities, whether or not presently exercisable
or convertible, have been fully exercised or converted (as the case may be)
taking account of any limitations on exercise or conversion (including
“blockers”) contained therein without conceding that such identified Person is a
10% stockholder for purposes of federal securities laws); (ii) the Company’s
capital stock is not subject to preemptive rights or any other similar rights or
any liens or encumbrances suffered or permitted by the; (iii) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company, or contracts, commitments, understandings or arrangements by which the
Company is or may become bound to issue additional capital stock of the Company
or options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any capital stock of the Company; (iv) there
are no outstanding debt securities, Preferred Stock, credit agreements, credit
facilities or other agreements, documents or instruments evidencing Indebtedness
of the Company or by which the Company is or may become bound; (v) there are no
financing statements securing obligations in any amounts filed in connection
with the Company; (vi) there are no agreements or arrangements under which the
Company is obligated to register the sale of any of their securities under the
1933 Act (except pursuant to the Registration Rights Agreement); (vii) there are
no outstanding securities or instruments of the Company which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company is or may become bound to
redeem a security of the Company; (viii) there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Securities; (ix) the Company has no any stock appreciation
rights or “phantom stock” plans or agreements or any similar plan or agreement;
and (x) the Company does not have any liabilities or obligations required to be
disclosed in the SEC Documents which are not so disclosed in the SEC Documents,
other than those incurred in the ordinary course of the Company’s business and
which does not or could not have a Material Adverse Effect. The Company has
furnished to the Buyer true, correct and complete copies of the Company’s
Certificate of Incorporation, as amended and as in effect on the date hereof
(the “Articles of Incorporation”), and the Company’s bylaws, as amended and as
in effect on the date hereof (the “Bylaws”), and the terms of all securities
convertible into, or exercisable or exchangeable for, shares of Common Stock and
the material rights of the holders thereof in respect thereto.
 
    (s)   Indebtedness and Other Contracts. The Company (i) except as disclosed
in the SEC Documents, does not have any material outstanding Indebtedness or
other material obligations, (ii) is not a party to any contract, agreement or
instrument, the violation of which, or default under which, by the other
party(ies) to such contract, agreement or instrument could reasonably be
expected to result in a Material Adverse Effect, (iii) is not in violation of
any term of, or in default under, any contract, agreement or instrument relating
to any Indebtedness, except where such violations and defaults would not result,
individually or in the aggregate, in a Material Adverse Effect, and (iv) is not
a party to any contract, agreement or instrument relating to any Indebtedness,
the performance of which, in the judgment of the Company’s officers, has or is
expected to have a Material Adverse Effect. “Person” means an individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization, any other entity and a government or any
department or agency thereof.
 
 
13
 
 
 
    (t)   Absence of Litigation. There is no action, suit, proceeding, inquiry
or investigation before or by the Principal Market, any court, public board,
government agency, self-regulatory organization or body pending or, to the
knowledge of the Company, threatened against or affecting the Company, the
Common Stock or any of the Company’s officers or directors which would be
reasonably likely to adversely affect the transactions contemplated by this
Agreement or would require disclosure in the SEC Documents, except as otherwise
disclosed in the SEC Documents. There has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the SEC
involving the Company or any current or former director or officer of the
Company. The SEC has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company under the 1933
Act or the 1934 Act.
 
    (u)          Insurance. The Company is insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
management of the Company believes to be prudent and customary in the businesses
in which the Company is engaged. The Company has not been refused any insurance
coverage sought or applied for, and the Company has no reason to believe that it
will be unable to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not have a Material
Adverse Effect.
 
    (v)          Employee Relations.  The Company is not a party to any
collective bargaining agreement nor does it employ any member of a union. The
Company believes that its relations with its employees are good. No executive
officer (as defined in Rule 501(f) promulgated under the 1933 Act) or other key
employee of the Company has notified the Company that such officer intends to
leave the Company or otherwise terminate such officer’s employment with the
Company. No executive officer or other key employee of the Company is, or is now
expected to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer or other
key employee (as the case may be) does not subject the Company to any liability
with respect to any of the foregoing matters.  The Company is in compliance with
all federal, state, local and foreign laws and regulations respecting labor,
employment and employment practices and benefits, terms and conditions of
employment and wages and hours, except where failure to be in compliance would
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.
 
    (w)         Title. The Company does not own any real property. The Company
has good and marketable title to all personal property, owned by it which is
material to the business of the Company, in each case, free and clear of all
liens, encumbrances and defects except such as do not materially affect the
value of such property and do not interfere with the use made and proposed to be
made of such property by the Company. Any real property and facilities held
under lease by the Company are held by it under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company.
 
    (x)           Intellectual Property Rights. The Company owns or possesses
adequate rights or licenses to use all material trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, original works, inventions, licenses, approvals, governmental
authorizations, trade secrets and other intellectual property rights and all
applications and registrations therefor (“Intellectual Property Rights”)
necessary to conduct its businesses as now conducted and as presently proposed
to be conducted. None of the Company’s Intellectual Property Rights have
expired, terminated or been abandoned, or are expected to expire, terminate or
be abandoned, within three years from the date of this Agreement, which could
reasonably be expected to result in a Material Adverse Effect.  The Company has
no knowledge of any material infringement by the Company of Intellectual
Property Rights of others, except as disclosed in the SEC Documents. There is no
claim, action or proceeding being made or brought, or to the knowledge of the
Company, being threatened, against the Company regarding its Intellectual
Property Rights and which would reasonably be expected to have a Material
Adverse Effect, except as disclosed in the SEC Documents.  The Company is not
aware of any facts or circumstances which might give rise to any of the
foregoing infringements or claims, actions or proceedings. The Company has taken
reasonable security measures to protect the secrecy, confidentiality and value
of all of its Intellectual Property Rights.
 
 
14
 
 
 
    (y)          Environmental Laws. The Company (i) is in compliance with all
Environmental Laws (as defined below), (ii) has received all permits, licenses
or other approvals required of them under applicable Environmental Laws to
conduct its businesses and (iii) is in compliance with all terms and conditions
of any such permit, license or approval where, in each of the foregoing clauses
(i), (ii) and (iii), the failure to so comply could be reasonably expected to
have, individually or in the aggregate, a Material Adverse Effect.
“Environmental Laws” means all federal, state, local or foreign laws relating to
pollution or protection of human health or the environment (including, without
limitation, ambient air, surface water, groundwater, land surface or subsurface
strata), including, without limitation, laws relating to emissions, discharges,
releases or threatened releases of chemicals, pollutants, contaminants, or toxic
or hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.
 
    (z)          Tax Status. The Company (i) has timely made or filed all
foreign, federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has
timely paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and (iii) has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply and except in each case where the failure to file, pay or set aside could
not be reasonably expected to have a Material Adverse Effect.. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim.  The Company is not operated in such a manner as to qualify as a passive
foreign investment company, as defined in Section 1297 of the U.S. Internal
Revenue Code of 1986, as amended.
 
 
15
 
 
 
    (aa)        Internal Accounting and Disclosure Controls. Except as disclosed
in the SEC Documents, the Company maintains internal control over financial
reporting (as such term is defined in Rule 13a-15(f) under the 1934 Act) that is
effective to provide reasonable assurance regarding the reliability of financial
reporting and the preparation of financial statements for external purposes in
accordance with generally accepted accounting principles, including that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset and liability accountability, (iii)
access to assets or incurrence of liabilities is permitted only in accordance
with management’s general or specific authorization and (iv) the recorded
accountability for assets and liabilities is compared with the existing assets
and liabilities at reasonable intervals and appropriate action is taken with
respect to any difference. The Company maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15(e) under the 1934 Act) that
are effective in ensuring that information required to be disclosed by the
Company in the reports that it files or submits under the 1934 Act is recorded,
processed, summarized and reported, within the time periods specified in the
rules and forms of the SEC, including, without limitation, controls and
procedures designed to ensure that information required to be disclosed by the
Company in the reports that it files or submits under the 1934 Act is
accumulated and communicated to the Company’s management, including its
principal executive officer or officers and its principal financial officer or
officers, as appropriate, to allow timely decisions regarding required
disclosure. The Company has not received any notice or correspondence from any
accountant or other Person relating to any potential material weakness or
significant deficiency in any part of the internal controls over financial
reporting of the Company.  There are no material disagreements presently
existing, or reasonably anticipated by the Company to arise, between the
accountants and lawyers formerly or presently employed by the Company.
 
    (bb)        Off Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between the Company and an unconsolidated or
other off balance sheet entity that is required to be disclosed by the Company
in its 1934 Act filings and is not so disclosed or that otherwise could be
reasonably likely to have a Material Adverse Effect.
 
    (cc)        Investment Company Status. The Company is not, and upon
consummation of the sale of the Securities will not be, an “investment company,”
an affiliate of an “investment company,” a company controlled by an “investment
company” or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company” as such terms are defined in the Investment Company
Act of  1940, as amended.
 
    (dd)       Acknowledgement. The Company acknowledges that sales of shares of
Common Stock by Buyer following the effectiveness of the Registration Statement
or pursuant to Rule 144 or otherwise pursuant to an exemption from registration
may reduce the price of the Common Stock, the result of which may include,
without limitation, a reduction of the price at which the Preferred Stock can be
converted due to the applicability of the Non-Fixed Conversion Price (as defined
in the Certificate of Designations).  None of the foregoing shall constitute a
breach of this Agreement or any other obligation of Buyer.
 
    (ee)        Manipulation of Price. The Company has not, and, to the
knowledge of the Company, no Person acting on its behalf has, directly or
indirectly, (i) taken any action designed to cause or to result in the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of any of the Securities, (ii) sold, bid for,
purchased, or paid any compensation for soliciting purchases of, any of the
Securities, or (iii) paid or agreed to pay to any Person any compensation for
soliciting another to purchase any other securities of the Company.
 
 
16
 
 
 
    (ff)         U.S. Real Property Holding Corporation.  The Company is not,
has and has not ever been, and so long as any of the Securities are held by
Buyer, shall not become, a U.S. real property holding corporation within the
meaning of Section 897 of the Internal Revenue Code of 1986, as amended, and the
Company shall so certify upon Buyer’s request.
 
    (gg)       Registration Eligibility. The Company is, and on the date of
filing of the Registration Statement (as defined in the Registration Rights
Agreement) will be, eligible to register the resale of the Securities by Buyer
on Form S-3.
 
    (hh)       Transfer Taxes. On the Closing Date, all stock transfer or other
taxes (other than income or similar taxes) which are required to be paid in
connection with the issuance, sale and transfer of the Securities to be sold to
Buyer hereunder will be, or will have been, fully paid or provided for by the
Company, and all laws imposing such taxes will be or will have been complied
with.
 
    (ii)          Bank Holding Company Act.  The Company isnot  subject to the
Bank Holding Company Act of 1956, as amended (the “BHCA”) and to regulation by
the Board of Governors of the Federal Reserve System (the “Federal
Reserve”).  Neither the Company nor any of its affiliates owns or controls,
directly or indirectly, five percent (5%) or more of the outstanding shares of
any class of voting securities or twenty-five percent (25%) or more of the total
equity of a bank or any equity that is subject to the BHCA and to regulation by
the Federal Reserve. Neither the Company nor any of its affiliates exercises a
controlling influence over the management or policies of a bank or any entity
that is subject to the BHCA and to regulation by the Federal Reserve.
 
    (jj)          Shell Company Status. The Company is not, and has never been,
an issuer identified in, or subject to, Rule 144(i).
 
    (kk)        Public Utility Holding Act.  The Company is not a “holding
company,” or an “affiliate” of a “holding company,” as such terms are defined in
the Public Utility Holding Act of 2005.
 
    (ll)          Federal Power Act.  The Company is not subject to regulation
as a “public utility” under the Federal Power Act, as amended.
 
    (mm)      Illegal or Unauthorized Payments; Political
Contributions.  Neither the Company nor, to the best of the Company’s knowledge
(after reasonable inquiry of its officers and directors), any of the officers,
directors, employees, agents or other representatives of the Company or any
other business entity or enterprise with which the Company is or has been
affiliated or associated, has, directly or indirectly, made or authorized any
payment, contribution or gift of money, property, or services, whether or not in
contravention of applicable law, (a) as a kickback or bribe to any Person or (b)
to any political organization, or the holder of or any aspirant to any elective
or appointive public office except for personal political contributions not
involving the direct or indirect use of funds of the Company.
 
 
17
 
 
 
    (nn)       Money Laundering. The Company is in compliance with, and have not
previously violated, the USA Patriot Act of 2001 and all other applicable U.S.
and non-U.S. anti-money laundering laws and regulations, including, without
limitation, the laws, regulations and Executive Orders and sanctions programs
administered by the U.S. Office of Foreign Assets Control, including, without
limitation, (i) Executive Order 13224 of September 23, 2001 entitled, “Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism” (66 Fed. Reg. 49079 (2001)); and (ii) any
regulations contained in 31 CFR, Subtitle B, Chapter V.
 
    (oo)       Registration Rights.  No holder of securities of the Company has
rights to the registration of any securities of the Company because of the
filing of the Registration Statement or the issuance of the Securities hereunder
that could expose the Company to material liability or Buyer to any liability or
that could impair the Company’s ability to consummate the issuance and sale of
the Securities in the manner, and at the times, contemplated hereby, which
rights have not been waived by the holder thereof as of the date hereof.
 
    (pp)       Disclosure.  The Company confirms that neither it nor any other
Person acting on its behalf has provided Buyer or their agents or counsel with
any information that constitutes or could reasonably be expected to constitute
material, non-public information concerning the Company, other than the
existence of the transactions contemplated by this Agreement and the other
Transaction Documents. The Company understands and confirms that Buyer will rely
on the foregoing representations in effecting transactions in securities of the
Company. All disclosure provided to the Buyer regarding the Company, its
business and the transactions contemplated hereby, including the schedules to
this Agreement, furnished by or on behalf of the Company is true and correct in
all material respects and does not contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading. Each press release issued by the Company during the twelve
(12) months preceding the date of this Agreement did not at the time of release
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they are made, not
misleading.  No event or circumstance has occurred or information exists with
respect to the Company or its business, properties, liabilities, prospects,
operations (including results thereof) or conditions (financial or otherwise),
which, under applicable law, rule or regulation, requires public disclosure at
or before the date hereof or announcement by the Company but which has not been
so publicly disclosed. The Company acknowledges and agrees that Buyer makes no
and has not made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 2.
 
4.
COVENANTS.

 
    (a)          Best Efforts. Buyer shall use its best efforts to timely
satisfy each of the conditions to be satisfied by it as provided in Section 6 of
this Agreement. The Company shall use its best efforts to timely satisfy each of
the conditions to be satisfied by it as provided in Section 7 of this Agreement.
 
 
18
 
 
 
    (b)          Form D and Blue Sky.  The Company shall file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof to Buyer promptly after such filing. The Company shall, on or before the
Closing Date, take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for, or to, qualify the Securities for
sale to the Buyer at the Closing pursuant to this Agreement under applicable
securities or “Blue Sky” laws of the states of the United States (or to obtain
an exemption from such qualification), and shall provide evidence of any such
action so taken to the Buyer on or prior to the Closing Date. Without limiting
any other obligation of the Company under this Agreement, the Company shall
timely make all filings and reports relating to the offer and sale of the
Securities required under all applicable securities laws (including, without
limitation, all applicable federal securities laws and all applicable “Blue Sky”
laws), and the Company shall comply with all applicable federal, foreign, state
and local laws, statutes, rules, regulations and the like relating to the
offering and sale of the Securities to the Buyer.
 
    (c)          Reporting Status. Until the date on which the Buyer shall have
sold all of the Registrable Securities (the “Reporting Period”), the Company
shall timely file all reports required to be filed with the SEC pursuant to the
1934 Act, and the Company shall not terminate its status as an issuer required
to file reports under the 1934 Act even if the 1934 Act or the rules and
regulations thereunder would no longer require or otherwise permit such
termination.
 
    (d)          Use of Proceeds. The Company shall use the proceeds from the
sale of the Securities for general corporate purposes.
 
    (e)          Financial Information. The Company agrees to send the following
to Buyer during the Reporting Period unless the following are filed with the SEC
through EDGAR and are available to the public through the EDGAR system, (i)
within one (1) Business Day after the filing thereof with the SEC, a copy of its
Annual Reports on Form 10-K and Quarterly Reports on Form 10-Q, any interim
reports or any consolidated balance sheets, income statements, stockholders’
equity statements and/or cash flow statements for any period other than annual,
any Current Reports on Form 8-K and any registration statements (other than on
Form S-8) or amendments filed pursuant to the 1933 Act, (ii) on the same day as
the release thereof, facsimile copies of all press releases issued by the
Company and (iii) copies of any notices and other information made available or
given to the stockholders of the Company generally, contemporaneously with the
making available or giving thereof to the stockholders.
 
    (f)          Listing.  The Company shall promptly secure the listing or
designation for quotation (as the case may be) of all  of the Registrable
Securities consisting of Common Stock upon each trading market and national
securities exchange and automated quotation system, if any, upon which the
Common Stock is then listed or designated for quotation (as the case may be) (so
that all such Registrable Securities consisting of Common Stock may be traded on
the foregoing, subject to official notice of issuance) (but in no event later
than the Closing Date) and shall maintain such listing or designation for
quotation (as the case may be) of all Registrable Securities from time to time
issuable under the terms of the Transaction Documents on such national
securities exchange or automated quotation system. The Company shall maintain
the Common Stock’s listing or designation for quotation (as the case may be) on
the Principal Market, The New York Stock Exchange, the NYSE Amex, the Nasdaq
Global Select Market, the Nasdaq Global Market or the Nasdaq Capital Market
(each, an “Eligible Market”). The Company shall not take any action which could
be reasonably expected to result in the delisting or suspension of the Common
Stock on an Eligible Market. The Company shall pay all fees and expenses in
connection with satisfying its obligations under this Section 4(f).
 
 
19
 
 
 
    (g)          Fees.  The Company shall be responsible for the payment of any
placement agent’s fees, financial advisory fees, or broker’s commissions (other
than for Persons engaged by Buyer) relating to or arising out of the
transactions contemplated hereby. The Company shall pay, and hold Buyer harmless
against, any liability, loss or expense (including, without limitation,
reasonable attorneys’ fees and out-of-pocket expenses) arising in connection
with any claim relating to any such payment.  Except as otherwise set forth in
the Transaction Documents, each party to this Agreement shall bear its own
expenses in connection with the sale of the Securities to the Buyer.
 
    (h)          Pledge of Securities. Notwithstanding anything to the contrary
contained in this Agreement, the Company acknowledges and agrees that the
Securities may be pledged byBuyer in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the
Securities. The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and if Buyer shall effect a pledge of
Securities  Buyer shall not be required to provide the Company with any notice
thereof or otherwise make any delivery to the Company pursuant to this Agreement
or any other Transaction Document. The Company hereby agrees to execute and
deliver such documentation as a pledgee of the Securities may reasonably request
in connection with a pledge of the Securities to such pledgee by Buyer.
 
    (i)           Disclosure of Transactions and Other Material Information. The
 Company shall, on or before 8:30 a.m., New York time, on the first (1st)
Business Day after the date of this Agreement, (x) issue a press release (the
“Press Release”) reasonably acceptable to the Buyer disclosing all the material
terms of the transactions contemplated by the Transaction Documents and (y) file
a Current Report on Form 8-K describing all the material terms of the
transactions contemplated by the Transaction Documents in the form required by
the 1934 Act and attaching all the material Transaction Documents (including,
without limitation, this Agreement, the Certificate of Designations and the form
of each of the Warrants) (including all attachments, the “8-K Filing”). From and
after the issuance of the Press Release, the Company shall have disclosed all
material, non-public information (if any) delivered to Buyer by the Company, or
any of its officers, directors, employees or agents in connection with the
transactions contemplated by the Transaction Documents. The Company shall not,
and the Company shall cause each of its officers, directors, employees and
agents not to, provide Buyer with any material, non-public information regarding
the Company from and after the issuance of the Press Release without the express
prior written consent of Buyer. In the event of a breach of any of the foregoing
covenants or any of the covenants contained in Section 4(p) by the Company or
any of its or its officers, directors, employees and agents (as determined in
the reasonable good faith judgment of Buyer), in addition to any other remedy
provided herein or in the Transaction Documents, Buyer shall have the right to
make a public disclosure, in the form of a press release, public advertisement
or otherwise, of such material, non-public information without the prior
approval by the Company or any of its or its officers, directors, employees or
agents. Buyer shall not have any liability to the Company or any of its or its
officers, directors, employees, stockholders or agents, for any such disclosure.
Subject to the foregoing, neither the Company nor Buyer shall issue any press
releases or any other public statements with respect to the transactions
contemplated hereby; provided, however, the Company shall be entitled, without
the prior approval of Buyer, to make any press release or other public
disclosure with respect to such transactions (i) in substantial conformity with
the 8-K Filing and contemporaneously therewith and (ii) as is required by
applicable law and regulations (provided that in the case of clause (i) Buyer
shall be consulted by the Company in connection with any such press release or
other public disclosure prior to its release). Without the prior written consent
of Buyer, the Company shall not (and shall cause each of its affiliates to not)
disclose the name of Buyer in any filing (other than the 8-K Filing or any
filing that incorporates language from the 8-K Filing and other than the
Registration Statement and other than as required by applicable law or rules and
regulations), announcement, release or otherwise. Notwithstanding anything
contained in this Agreement to the contrary and without implication that the
contrary would otherwise be true, the Company expressly acknowledges and agrees
that Buyer has not had, and Buyer shall not have (unless expressly agreed to by
Buyer after the date hereof in a written definitive and binding agreement
executed by the Company and Buyer), any duty of confidentiality with respect to,
or a duty not to trade on the basis of, any information regarding the Company or
any of its subsidiaries (as applicable) that Buyer receives from the Company,
any of its subsidiaries or any of its or its officers, directors, employees,
stockholders or agents.
 
 
20
 
 
 
    (j)           Additional Registration Statements. Until the Applicable Date
(as defined below), the Company shall not file a registration statement under
the 1933 Act relating to securities (including, without limitation, Excluded
Securities as defined below) that are not the Registrable Securities.
“Applicable Date” means the 30th day anniversary of the first date on which the
resale by the Buyer of all Registrable Securities is covered by one or more
effective Registration Statements (as defined in the Registration Rights
Agreement) (and each prospectus contained therein is available for use on such
date).
 
    (k)          Additional Issuance of Securities. The Company agrees that for
the period commencing on the date hereof and ending on the date immediately
following the 180th day after the satisfaction of the Registration Statement
condition set forth on Annex A to the Buyer Schedule (provided that such period
shall be extended by the number of days during such period and any extension
thereof contemplated by this proviso on which the Registration Statement is not
effective or any prospectus contained therein is not available for use;
provided, further, that if the Second Closing shall not have occurred due to a
termination of the parties’ obligations to consummate the Second Closing in
accordance with Section 8 (and the Company is not in material breach of its
obligations under the Transaction Documents), then the foregoing provision shall
apply only for 90 days after the First Closing) (the “Restricted Period”), the
Company shall not directly or indirectly issue, offer, sell, grant any option or
right to purchase, or otherwise dispose of (or announce any issuance, offer,
sale, grant of any option or right to purchase or other disposition of) any
equity security or any equity-linked or related security (including, without
limitation, any “equity security” (as that term is defined under Rule 405
promulgated under the 1933 Act), any Convertible Securities, debt (with or
related to equity), any preferred stock or any purchase rights) (any such
issuance, offer, sale, grant, disposition or announcement (whether occurring
during the Restricted Period or at any time thereafter) is referred to as a
“Subsequent Placement”) if such Subsequent Placement is at a price below the
price at which shares of Common Stock are sold hereunder at the First Closing or
at a price below the consolidated closing bid price on Bloomberg on the trading
day immediately prior to the satisfaction of the Registration Statement
condition as set forth on Annex A to the Buyer Schedule . Notwithstanding the
foregoing, this Section 4(k) shall not apply in respect of the issuance of the
following: (A) shares of Common Stock or standard options to purchase Common
Stock to directors (who are also employees of the Company), officers, employees
or consultants of the Company pursuant to an Approved Share Plan (as defined
below) or otherwise as approved by the board of directors and to directors of
the Company who are not also employees of the Company, in each case, in their
capacity as such, provided that the exercise price of any such options is not
lowered, none of such options are amended to increase the number of shares
issuable thereunder and none of the terms or conditions of any such options are
otherwise materially changed in any manner that adversely affects Buyer; (B)
shares of Common Stock issued upon the conversion or exercise of Convertible
Securities (other than standard options to purchase Common Stock issued pursuant
to an Approved Share Plan that are covered by clause (A) above) issued prior to
the date hereof, provided that the conversion or exercise (as the case may be)
of any such Convertible Security is made solely pursuant to the conversion or
exercise (as the case may be) provisions of such Convertible Security that were
in effect on the date immediately prior to the date of this Agreement, the
conversion or exercise price of any such Convertible Securities (other than
standard options to purchase Common Stock issued pursuant to an Approved Share
Plan that are covered by clause (A) above) is not lowered, none of such
Convertible Securities are (other than standard options to purchase Common Stock
issued pursuant to an Approved Share Plan that are covered by clause (A) above)
(nor is any provision of any such Convertible Securities) amended or waived in
any manner (whether by the Company or the holder thereof) to increase the number
of shares issuable thereunder and none of the terms or conditions of any such
Convertible Securities (other than standard options to purchase Common Stock
issued pursuant to an Approved Share Plan that are covered by clause (A) above)
are otherwise materially changed or waived (whether by the Company or the holder
thereof) in any manner that adversely affects Buyer; (C) the Preferred Stock,
(D) the Conversion Shares; (E) the Warrants; (F) the Warrant Shares and (G)
issuances (i) pursuant to acquisitions, joint ventures, license arrangements,
leasing arrangements and the like, (ii) pursuant to one or more contracts
entered into by the Company with third parties which would result in revenues to
the Company during a three month period equal to an annual run rate of $15
Million in revenues or (ii) pursuant to a contract entered into by the Company
with a third party which would reasonably be expected to result in more than $3
Million in annual receivables for the benefit of the Company; the above
securities in clauses (A)-(G) being the “Excluded Securities”. “Approved Share
Plan” means any employee benefit plan which has been approved by the board of
directors of the Company prior to or subsequent to the date hereof pursuant to
which shares of Common Stock and standard options to purchase Common Stock may
be issued to any employee, officer or director for services provided to the
Company in their capacity as such. “Convertible Securities” means any capital
stock or other security of the Company that is at any time and under any
circumstances directly or indirectly convertible into, exercisable or
exchangeable for, or which otherwise entitles the holder thereof to acquire, any
capital stock or other security of the Company (including, without limitation,
Common Stock).
 
 
21
 
 
 
    (l)           Reservation of Shares. As long as any of the Preferred Stock
or Warrants remain outstanding, the Company shall take all action necessary to
at all times have authorized and from time to time to have authorized, and
reserved for the purpose of issuance, no less than 100% of the shares of Common
Stock issuable upon conversion of the Preferred Stock and exercise of the
Warrants ( Preferred Stock and Warrants are converted and exercisable in full
and without regard to any limitations on the exercise of the Warrants set forth
therein).
 
    (m)         Conduct of Business.  The business of the Company shall not be
conducted in violation of any law, ordinance or regulation of any governmental
entity, except where such violations would not result, either individually or in
the aggregate, in a Material Adverse Effect.
 
    (n)          Special Restrictions on Transactions .  Until one (1) year from
the Second Closing (or, if the obligations of Buyer and Company to consummate
the Second Closing are terminated pursuant to Section 8 (and the Company is not
in material breach of its obligations under the Transaction Documents), one (1)
year from the First Closing), the Company and each Subsidiary shall be
prohibited from effecting or entering into an agreement to effect any Subsequent
Placement involving a Variable Rate Transaction.  “Variable Rate Transaction”
means a transaction in which the Company or any Subsidiary (i) issues or sells
any Convertible Securities either (A) at a conversion, exercise or exchange rate
or other price that is based upon and/or varies with the trading prices of, or
quotations for, the shares of Common Stock at any time after the initial
issuance of such Convertible Securities, or (B) with a conversion, exercise or
exchange price that is subject to being reset at some future date after the
initial issuance of such Convertible Securities or upon the occurrence of
specified or contingent events directly or indirectly related to the business of
the Company or the market for the Common Stock, other than pursuant to a
customary “weighted average” anti-dilution provision or (ii) enters into any
agreement (including, without limitation, an “equity line of credit” or an “at
the market offering”) whereby the Company or any Subsidiary may sell securities
at a future determined price (other than standard and customary “preemptive” or
“participation” rights). Buyer shall be entitled to obtain injunctive relief
against the Company and its Subsidiaries (as applicable) to preclude any such
issuance, which remedy shall be in addition to any right to collect damages.
 
    (o)          Participation Right. Without limiting the Company’s obligations
or restrictions under paragraph (k)  above, or any other obligations or
restrictions of the Company under this Agreement or any other Transaction
Document, from the date hereof through the end of the Restricted Period, the
Company shall not, directly or indirectly, effect any Subsequent Placement
unless the Company shall have first complied with this Section 4(p). The Company
acknowledges and agrees that the right set forth in this Section 4(p) is a right
granted by the Company, separately, to Buyer and not any other Person.
 
               (i) At least five (5) Trading Days prior to any proposed or
intended Subsequent Placement, the Company shall deliver to Buyer a written
notice of its proposal or intention to effect a Subsequent Placement (each such
notice, a “Pre-Notice”), which Pre-Notice shall not contain any information
(including, without limitation, material, non-public information) other than:
(i) a statement that the Company proposes or intends to effect a Subsequent
Placement, (ii) a statement that the statement in clause (i) above does not
constitute material, non-public information and (iii) a statement informing
Buyer that it is entitled to receive an Offer Notice (as defined below) with
respect to such Subsequent Placement upon its written request. Upon the written
request of Buyer within three (3) Trading Days after the Company’s delivery to
Buyer of such Pre-Notice, and only upon a written request by Buyer, the Company
shall promptly, but no later than one (1) Trading Day after such request,
deliver to Buyer an irrevocable written notice (the “Offer Notice”) of any
proposed or intended issuance or sale or exchange (the “Offer”) of the
securities being offered (the “Offered Securities”) in a Subsequent Placement,
which Offer Notice shall (w) identify and describe the Offered Securities, (x)
describe the price and other terms upon which they are to be issued, sold or
exchanged, and the number or amount of the Offered Securities to be issued, sold
or exchanged, (y) identify the Persons (if known) to which or with which the
Offered Securities are to be offered, issued, sold or exchanged and (z) offer to
issue and sell to or exchange with Buyer in accordance with the terms of the
Offer 100% of the Offered Securities.
 
 
22
 
 
 
               (ii) To accept an Offer, in whole or in part, Buyer must deliver
a written notice to the Company prior to the end of the fifth (5th) Business Day
after Buyer’s receipt of the Offer Notice (the “Offer Period”), setting forth
the portion of Buyer’s Basic Amount that Buyer elects to purchase and, if Buyer
shall elect to purchase all of its Basic Amount, the Undersubscription Amount,
if any, that Buyer elects to purchase (in either case, the “Notice of
Acceptance”). Notwithstanding the foregoing, if the Company desires to modify or
amend the terms and conditions of the Offer prior to the expiration of the Offer
Period, the Company may deliver to Buyer a new Offer Notice and the Offer Period
shall expire on the fifth (5th) Business Day after Buyer’s receipt of such new
Offer Notice.


               (iii) The Company shall have five (5) days from the expiration of
the Offer Period above (i) to offer, issue, sell or exchange all or any part of
such Offered Securities as to which a Notice of Acceptance has not been given by
Buyer (the “Refused Securities”) pursuant to a definitive agreement(s) (the
“Subsequent Placement Agreement”), but only to the offerees described in the
Offer Notice (if so described therein) and only upon terms and conditions
(including, without limitation, unit prices and interest rates) that are not
more favorable to the acquiring Person or Persons or less favorable to the
Company than those set forth in the Offer Notice and (ii) to publicly announce
(a) the execution of such Subsequent Placement Agreement, and (b) either (x) the
consummation of the transactions contemplated by such Subsequent Placement
Agreement or (y) the termination of such Subsequent Placement Agreement, which
shall be filed with the SEC on a Current Report on Form 8-K with such Subsequent
Placement Agreement and any documents contemplated therein filed as exhibits
thereto.


               (iv) In the event the Company shall propose to sell less than all
the Refused Securities (any such sale to be in the manner and on the terms
specified in Section 4(o)(iii) above), then Buyer may, at its sole option and in
its sole discretion, reduce the number or amount of the Offered Securities
specified in its Notice of Acceptance to an amount that shall be not less than
the number or amount of the Offered Securities that Buyer elected to purchase
pursuant to Section 4(o)(ii) above multiplied by a fraction, (i) the numerator
of which shall be the number or amount of Offered Securities the Company
actually proposes to issue, sell or exchange (including Offered Securities to be
issued or sold to Buyer pursuant to this Section 4(o) prior to such reduction)
and (ii) the denominator of which shall be the original amount of the Offered
Securities. In the event that Buyer so elects to reduce the number or amount of
Offered Securities specified in its Notice of Acceptance, the Company may not
issue, sell or exchange more than the reduced number or amount of the Offered
Securities unless and until such securities have again been offered to the Buyer
in accordance with Section 4(o)(i) above.
 
 
23
 
 
 
               (v) Upon the closing of the issuance, sale or exchange of all or
less than all of the Refused Securities, Buyer shall acquire from the Company,
and the Company shall issue to Buyer, the number or amount of Offered Securities
specified in its Notice of Acceptance. The purchase by Buyer of any Offered
Securities is subject in all cases to the preparation, execution and delivery by
the Company and Buyer of a separate purchase agreement relating to such Offered
Securities reasonably satisfactory in form and substance to Buyer and its
counsel.


               (vi) Any Offered Securities not acquired by Buyer in accordance
with this Section 4(o) may not be issued, sold or exchanged until they are again
offered to such Buyer under the procedures specified in this Agreement.


               (vii) The Company and Buyer agree that if Buyer elects to
participate in the Offer, neither the Subsequent Placement Agreement with
respect to such Offer nor any other transaction documents related thereto
(collectively, the “Subsequent Placement Documents”) shall include any term or
provision whereby Buyer shall be required to agree to any restrictions on
trading as to any securities of the Company or be required to consent to any
amendment to or termination of, or grant any waiver or release or the like under
or in connection with, any agreement previously entered into with the Company or
any instrument received from the Company.


               (viii) Notwithstanding anything to the contrary in this Section
4(o) and unless otherwise agreed to by Buyer, the Company shall either confirm
in writing to Buyer that the transaction with respect to the Subsequent
Placement has been abandoned or shall publicly disclose its intention to issue
the Offered Securities, in either case, in such a manner such that Buyer will
not be in possession of any material, non-public information, by the fifth (5th)
Business Day following delivery of the Offer Notice. If by such fifth (5th)
Business Day, no public disclosure regarding a transaction with respect to the
Offered Securities has been made, and no notice regarding the abandonment of
such transaction has been received by Buyer, such transaction shall be deemed to
have been abandoned and Buyer shall not be in possession of any material,
non-public information with respect to the Company. Should the Company decide to
pursue such transaction with respect to the Offered Securities, the Company
shall provide Buyer with another Offer Notice in accordance with, and subject
to, the terms of this Section 4(o) and Buyer will again have the right of
participation set forth in this Section 4(o). The Company shall not be permitted
to deliver more than one Offer Notice to Buyer in any sixty (60) day period,
except as expressly contemplated by the last sentence of Section 4(o)(ii).
 
               (ix) The restrictions contained in this Section 4(o) shall not
apply in connection with the issuance of any Excluded Securities.
 
               (x) The Company shall not circumvent the provisions of this
Section 4(o), for example if more than one Buyer hereunder by providing terms or
conditions to one Buyer that are not provided to all Buyers.
 
    (p)          Passive Foreign Investment Company. The Company shall conduct
its business in such a manner as will ensure that the Company will not be deemed
to constitute a passive foreign investment company within the meaning of Section
1297 of the U.S. Internal Revenue Code of 1986, as amended.
 
 
24
 
 
 
    (q)          Corporate Existence. So long as Buyer owns any Preferred Stock
or Warrants, the Company shall not be party to any Fundamental Transaction (as
defined in the Certificate of Designations) unless the Company is in compliance
with the applicable provisions governing Fundamental Transactions set forth in
the Certificate of Designations and the Warrants.
 
    (r)           Activity Restrictions. For so long as the Buyer or any of its
Affiliates holds any Securities, neither the Buyer nor any Affiliate will:  (i)
vote any shares of Common Stock owned or controlled by it, solicit any proxies,
or seek to advise or influence any Person with respect to any voting securities
of the Company; (ii) engage or participate in any actions, plans or proposals
which relate to or would result in (a) acquiring additional securities of the
Company, alone or together with any other Person, which would result in
beneficially owning, or being deemed to beneficially own, more than 9.9% of the
total outstanding Common Stock, (b) an extraordinary corporate transaction, such
as a merger, reorganization or liquidation, involving Company, (c) a sale or
transfer of a material amount of assets of the Company, (d) any change in the
present board of directors or management of the Company, including any plans or
proposals to change the number or term of directors or to fill any existing
vacancies on the board, (e) any material change in the present capitalization or
dividend policy of the Company, (f) any other material change in the Company’s
business or corporate structure, including but not limited to, if the Company is
a registered closed-end investment company, any plans or proposals to make any
changes in its investment policy for which a vote is required by Section 13 of
the Investment Company Act of 1940, (g) changes in the Company’s charter, bylaws
or instruments corresponding thereto or other actions which may impede the
acquisition of control of the Company by any Person, (h) causing a class of
securities of the Company to be delisted from a national securities exchange or
to cease to be authorized to be quoted in an inter-dealer quotation system of a
registered national securities association, (i) a class of equity securities of
the Company becoming eligible for termination of registration pursuant  to
Section 12(g)(4) of the Act, or (j) any action, intention, plan or arrangement
similar to any of those enumerated above; or (iii) request the Company or its
directors, officers, employees, agents or representatives to amend or waive any
provision of this Section.
 
5.
REGISTER; TRANSFER AGENT INSTRUCTIONS; LEGEND.

 
    (a)          Register. The Company shall maintain at its principal executive
offices (or such other office or agency of the Company as it may designate by
notice to each holder of Securities), a register for the Preferred Stock and the
Warrants in which the Company shall record the name and address of the Person in
whose name the Preferred Stock and the Warrants have been issued (including the
name and address of each transferee) reflecting the Preferred Stock held by such
Person and the Warrants held by such Person.  The Company shall keep the
register open and available at all times during business hours for inspection by
Buyer or its legal representatives.
 
 
25
 
 
 
    (b)          Transfer Agent Instructions. The Company shall issue
irrevocable instructions to its transfer agent and any subsequent transfer agent
in a form acceptable to the Buyer (the “Irrevocable Transfer Agent
Instructions”) to issue certificates or credit shares to the applicable balance
accounts at The Depository Trust Company (“DTC”), registered in the name of
Buyer or its respective nominee(s), for the Conversion Shares and the Warrant
Shares in such amounts as specified from time to time by Buyer to the Company
upon conversion of the Preferred Stock or the exercise of the Warrants (as the
case may be). The Company represents and warrants that no instruction other than
the Irrevocable Transfer Agent Instructions referred to in this Section 5(b),
and stop transfer instructions to give effect to Section 2(g) hereof, will be
given by the Company to its transfer agent with respect to the Securities, and
that the Securities shall otherwise be freely transferable on the books and
records of the Company, as applicable, to the extent provided in this Agreement
and the other Transaction Documents. If Buyer effects a sale, assignment or
transfer of the Securities in accordance with Section 2(g), the Company shall
permit the transfer and shall promptly instruct its transfer agent to issue one
or more certificates or credit shares to the applicable balance accounts at DTC
in such name and in such denominations as specified by Buyer to effect such
sale, transfer or assignment. In the event that such sale, assignment or
transfer involves Conversion Shares or Warrant Shares sold, assigned or
transferred pursuant to an effective registration statement or in compliance
with Rule 144 or another exemption from registration, the transfer agent shall
issue such shares to Buyer, assignee or transferee (as the case may be) without
any restrictive legend in accordance with Section 5(d) below. The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to Buyer. Accordingly, the Company acknowledges that the remedy
at law for a breach of its obligations under this Section 5(b) will be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section 5(b), that Buyer shall be entitled, in
addition to all other available remedies, to an order and/or injunction
restraining any breach and requiring immediate issuance and transfer, without
the necessity of showing economic loss and without any bond or other security
being required. The Company shall cause its counsel to issue the legal opinion
referred to in the Irrevocable Transfer Agent Instructions to the Company’s
transfer agent on each Effective Date (as defined in the Registration Rights
Agreement). Any fees (with respect to the transfer agent, counsel to the Company
or otherwise) associated with the issuance of such opinion or the removal of any
legends on any of the Securities shall be borne by the Company.
 
    (c)          Legends. Buyer understands that the Securities have been issued
(or will be issued in the case of the Conversion Shares and the Warrant Shares)
pursuant to an exemption from registration or qualification under the 1933 Act
and applicable state securities laws, and except as set forth below, the
Securities shall bear any legend as required by the “blue sky” laws of any state
and a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of such stock certificates):
 
[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE] [EXERCISABLE]
HAVE BEEN][THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN]
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER
SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.
 



    (d)          Removal of Legends. Certificates evidencing Securities shall
not be required to contain the legend set forth in Section 5(c) above or any
other legend (i) while a registration statement (including a Registration
Statement) covering the resale of such Securities is effective under the 1933
Act, (ii) following any sale of such Securities pursuant to Rule 144 (assuming
the transferor is not an affiliate of the Company), (iii) if such Securities are
eligible to be sold, assigned or transferred under Rule 144 (provided that Buyer
provides the Company with reasonable assurances that such Securities are
eligible for sale, assignment or transfer under Rule 144 which shall not include
an opinion of counsel), (iv) in connection with a sale, assignment or other
transfer (other than under Rule 144), provided that Buyer provides the Company
with an opinion of counsel to Buyer from reputable counsel to the effect that
such sale, assignment or transfer of the Securities may be made without
registration under the applicable requirements of the 1933 Act or (v) if such
legend is not required under applicable requirements of the 1933 Act (including,
without limitation, controlling judicial interpretations and pronouncements
issued by the SEC). If a legend is not required pursuant to the foregoing, the
Company shall no later than five (5) Trading Days following the delivery by
Buyer to the Company or the transfer agent (with notice to the Company) of a
legended certificate representing such Securities (endorsed or with stock powers
attached, signatures guaranteed, and otherwise in form necessary to affect the
reissuance and/or transfer, if applicable), together with any other deliveries
from Buyer as may be required above in this Section 5(d), as directed by Buyer,
either: (A) provided that the Company’s transfer agent is participating in the
DTC Fast Automated Securities Transfer Program and such Securities are
Conversion Shares or Warrant Shares, credit the aggregate number of shares of
Common Stock to which Buyer shall be entitled to Buyer’s or its designee’s
balance account with DTC through its Deposit/Withdrawal at Custodian system or
(B) if the Company’s transfer agent is not participating in the DTC Fast
Automated Securities Transfer Program, issue and deliver (via reputable
overnight courier) to Buyer, a certificate representing such Securities that is
free from all restrictive and other legends, registered in the name of Buyer or
its designee (the date by which such credit is so required to be made to the
balance account of Buyer’s or Buyer’s nominee with DTC or such certificate is
required to be delivered to Buyer pursuant to the foregoing is referred to
herein as the “Required Delivery Date”).
 
 
26
 
 
 
    (e)          Failure to Timely Deliver; Buy-In. If the Company fails to (i)
issue and deliver (or cause to be delivered) to Buyer by the Required Delivery
Date a certificate representing the Securities so delivered to the Company by
Buyer that is free from all restrictive and other legends or (ii) credit the
balance account of Buyer’s or Buyer’s nominee with DTC for such number of
Conversion Shares or Warrant Shares so delivered to the Company, then, in
addition to all other remedies available to Buyer, the Company shall pay in cash
to Buyer on each Trading Day after the Required Delivery Date that the issuance
or credit of such shares is not timely effected an amount equal to 2% of the
product of (A) the number of shares of Common Stock not so delivered or credited
(as the case may be) to Buyer or Buyer’s nominee multiplied by (B) the Closing
Sale Price of the Common Stock on the Trading Day immediately preceding the
Required Delivery Date. In addition to the foregoing, if the Company fails to so
properly deliver such unlegended certificates or so properly credit the balance
account of Buyer’s or Buyer’s nominee with DTC by the Required Delivery Date,
and if on or after the Required Delivery Date Buyer (or any other Person in
respect, or on behalf, of Buyer) purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by Buyer
of all or any portion of the number of shares of Common Stock, or a sale of a
number of shares of Common Stock equal to all or any portion of the number of
shares of Common Stock, that Buyer so anticipated receiving from the Company
without any restrictive legend, then, in addition to all other remedies
available to Buyer, the Company shall, within five (5) Trading Days after
Buyer’s request and in Buyer’s sole discretion, either (i) pay cash to Buyer in
an amount equal to Buyer’s total purchase price (including brokerage commissions
and other out-of-pocket expenses, if any) for the shares of Common Stock so
purchased (including brokerage commissions and other out-of-pocket expenses, if
any) (the “Buy-In Price”), at which point the Company’s obligation to so deliver
such certificate or credit Buyer’s balance account shall terminate and such
shares shall be cancelled, or (ii) promptly honor its obligation to so deliver
to Buyer a certificate or certificates or credit Buyer’s DTC account
representing such number of shares of Common Stock that would have been so
delivered if the Company timely complied with its obligations hereunder and pay
cash to Buyer in an amount equal to the excess (if any) of the Buy-In Price over
the product of (A) such number of shares of Conversion Shares or Warrant Shares
(as the case may be) that the Company was required to deliver to Buyer by the
Required Delivery Date multiplied by (B) the lowest Closing Sale Price (as
defined in the Warrants) of the Common Stock on any Trading Day during the
period commencing on the date of the delivery by Buyer to the Company of the
applicable Conversion Shares or Warrant Shares (as the case may be) and ending
on the date of such delivery and payment under this clause (ii).
 
6.
CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

 
    (a)          The obligation of the Company hereunder to issue and sell the
Common Stock and Preferred Stock and the related Warrants to Buyer at the
applicable Closing is subject to the satisfaction, at or before the applicable
Closing Date, of each of the following conditions, provided that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion by providing Buyer with prior written notice
thereof:
 
       (i)           Buyer shall have executed each of the other Transaction
Documents to which it is a party and delivered the same to the Company.
 
       (ii)          Buyer and each other Buyer shall have delivered to the
Company the Purchase Price for the Common Stock, Preferred Stock and Warrants
being purchased by Buyer at the applicable Closing by wire transfer of
immediately available funds pursuant to the wire instructions provided by the
Company.
 
       (iii)         The representations and warranties of Buyer shall be true
and correct in all material respects as of the date when made and as of the
applicable Closing Date as though originally made at that time (except for
representations and warranties that speak as of a specific date, which shall be
true and correct as of such date), and Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by Buyer
at or prior to the applicable Closing Date.
 
 
27
 
 
 
 
 
7.
CONDITIONS TO BUYER’S OBLIGATION TO PURCHASE.

 



    (a)          The obligation of Buyer hereunder to purchase its Common Stock,
Preferred Stock and related Warrants at the applicable Closing is subject to the
satisfaction, at or before each applicable Closing Date and in respect of each
such Closing Date, of each of the following conditions, provided that these
conditions are for Buyer’s sole benefit and may be waived by Buyer at any time
in its sole discretion by providing the Company with prior written notice
thereof:
 
       (i)           The Company shall have duly executed and delivered to Buyer
each of the Transaction Documents to which it is a party and the Company shall
have duly executed and delivered to Buyer the Common Stock, Warrants and
Preferred Stock as is set forth on the Buyer Schedule and the Company shall have
complied in all respects with all obligations under this Agreement and the other
Transaction Documents, including, without limitation, the Preferred Stock
and  the Warrants.
 
       (ii)          The Company shall have delivered to Buyer a copy of the
Irrevocable Transfer Agent Instructions, in the form previously provided to the
Company, which instructions shall have been delivered to and acknowledged in
writing by the Company’s transfer agent.
 
       (iii)         The Company shall have delivered to Buyer a certificate
evidencing the formation and good standing of the Company in its jurisdiction of
formation issued by the Secretary of State  of such jurisdiction of formation as
of a date within ten (10) days of the applicable Closing Date.
 
       (iv)         The Company shall have delivered to Buyer a certificate
evidencing the Company’s qualification as a foreign corporation and good
standing issued by the Secretary of State (or comparable office) of each
jurisdiction in which the Company conducts business and is required to so
qualify, as of a date within ten (10) days of the applicable Second Closing.
 
       (v)          The Company shall have delivered to Buyer a certified copy
of the Articles of Incorporation as certified by the Secretary of State of the
Company’s jurisdiction of incorporation within ten (10) days of the applicable
Closing Date.
 
       (vi)         The Company shall have delivered to Buyer a certificate, in
the form previously provided to the Company by Buyer, executed by the Secretary
of the Company and dated as of the applicable Closing Date, as to (i) the
resolutions consistent with Section 3(b) as adopted by the Company’s board of
directors in a form reasonably acceptable to Buyer, (ii) the Articles of
Incorporation of the and (iii) the Bylaws of the Company as in effect at the
applicable Closing.
 
       (vii)        Each and every representation and warranty of the Company
shall be true and correct as of the date when made and as of the applicable
Closing Date as though originally made at that time (except for representations
and warranties that speak as of a specific date, which shall be true and correct
as of such date) and the Company shall have performed, satisfied and complied in
all respects with the covenants, agreements and conditions required to be
performed, satisfied or complied with by the Company at or prior to the
applicable Closing Date, including, without limitation the issuance of all
Securities prior to the date of such Closing as required by the Transaction
Documents and the Company has a sufficient number of duly authorized shares of
Common Stock reserved for issuance as may be required to fulfill its obligations
pursuant to the Transaction Documents. Buyer shall have received a certificate,
executed by the Chief Executive Officer of the Company, dated as of the
applicable Closing Date, to the foregoing effect and as to such other matters as
may be reasonably requested by Buyer in the form acceptable to Buyer.
 
 
28
 
 
 
       (viii)       The Company shall have delivered to Buyer a letter from the
Company’s transfer agent certifying the number of shares of Common Stock
outstanding on the applicable Closing Date immediately prior to the applicable
Closing.
 
       (ix)          The Common Stock (I) shall be designated for quotation on
the Principal Market and (II) shall not have been suspended, as of the
applicable Closing Date, by the SEC or the Principal Market from trading on the
Principal Market nor shall suspension by the SEC or the Principal Market have
been threatened, as of the applicable Closing Date, either (A) in writing by the
SEC or the Principal Market or (B) by falling below the minimum maintenance
requirements of the Principal Market; since January 1, 2011, the Company shall
have timely complied (without regard to any extensions) with all filing and
reporting obligations under the federal securities laws; the Company is in
compliance with all requirements in order to maintain quotation on the Principal
Market (including reporting requirements under the 1934 Act).
 
       (x)           The Company shall have obtained all governmental,
regulatory or third party consents and approvals, if any, necessary for the sale
of the Securities, including without limitation, those required by the Principal
Market.
 
       (xi)          No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents, and no actions, suits or proceedings shall be in progress or pending
by any Person that seeks to enjoin, prohibit or otherwise adversely affect any
of the transactions contemplated by the Transaction Documents.
 
       (xii)         Since the date of execution of this Agreement, no event or
series of events shall have occurred that reasonably would have or result in a
Material Adverse Effect and the Company has not filed for nor is it subject to
any bankruptcy, insolvency, reorganization or liquidation proceedings or other
proceedings for relief under any bankruptcy law or any law for the relief of
debtors instituted by or against the Company.
 
 
29
 
 
 
       (xiii)       The Company shall have delivered to Buyer such other
documents, instruments or certificates relating to the transactions contemplated
by this Agreement reasonably required to consummate the transactions
contemplated hereby.
 
       (xiv)       Such other conditions which are set forth on Annex A to the
Buyer Schedule.
 
8.
TERMINATION.

 
    In the event that the First Closing shall not have occurred within ten (10)
days after the date hereof, then Buyer shall have the right to terminate its
obligations under this Agreement at any time on or after the close of business
on such date without liability of Buyer to any other party; provided, however,
the right to terminate this Agreement under this Section 8 shall not be
available to Buyer if the failure of the transactions contemplated by this
Agreement to have been consummated by such date is the result of Buyer’s breach
of this Agreement.  In the event that the Second Closing shall not have occurred
by March 14, 2013, then the Company shall have the right at the close of
business on such date to terminate the obligations hereunder of the parties to
consummate the Second Closing without further liability of the parties to one
another in respect thereof; provided, however, the right to terminate this
Agreement under this Section 8 shall not be available to Company if the failure
of the transactions contemplated by this Agreement to have been consummated by
such date is the result of Company’s breach of this Agreement or if the Company
is otherwise in breach of this Agreement or any other Transaction Document. In
the event that the Second Closing shall not have occurred by March 28, 2013,
then at the close of business on such date the parties’ obligations hereunder to
consummate the Second Closing shall automatically terminate without further
liability of the parties to one another in respect thereof.  Notwithstanding
anything to the contrary above, nothing contained in this Section 8 shall be
deemed to release any party from any liability for any breach by such party of
the terms and provisions of this Agreement or the other Transaction Documents or
to impair the right of any party to compel specific performance by any other
party of its obligations under this Agreement or the other Transaction
Documents.
 
9.
MISCELLANEOUS.

 
    (a)          Governing Law; Jurisdiction; Jury Trial. All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement and the other Transaction Documents shall be governed by the internal
laws of the State of New York, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York. Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in The City of
New York, Borough of Manhattan, for the adjudication of any dispute hereunder or
under any of the other Transaction Documents or in connection herewith or
therewith or with any transaction contemplated hereby or thereby or discussed
herein or therein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. Nothing contained herein shall be deemed or operate to
preclude Buyer from bringing suit or taking other legal action against the
Company in any other jurisdiction to collect on the Company’s obligations to
Buyer or to enforce a judgment or other court ruling in favor of Buyer. EACH
PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.
 
 
30
 
 
 
    (b)          Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) file of an executed signature page, such signature page
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.
 
    (c)          Headings; Gender. The headings of this Agreement are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement. Unless the context clearly indicates
otherwise, each pronoun herein shall be deemed to include the masculine,
feminine, neuter, singular and plural forms thereof. The terms “including,”
“includes,” “include” and words of like import shall be construed broadly as if
followed by the words “without limitation.”  The terms “herein,” “hereunder,”
“hereof” and words of like import refer to this entire Agreement instead of just
the provision in which they are found.
 
    (d)          Severability. If any provision of this Agreement is prohibited
by law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
 
 
31
 
 
 
    (e)           Entire Agreement; Amendments. This Agreement, the other
Transaction Documents and the schedules and exhibits attached hereto and thereto
and the instruments referenced herein and therein supersede all other prior oral
or written agreements between the Buyer, the Company, its affiliates and Persons
acting on its behalf solely with respect to the matters contained herein and
therein, and this Agreement, the other Transaction Documents, the schedules and
exhibits attached hereto and thereto and the instruments referenced herein and
therein contain the entire understanding of the parties solely with respect to
the matters covered herein and therein. Except as specifically set forth herein
or therein, neither the Company nor Buyer makes any representation, warranty,
covenant or undertaking with respect to such matters. For clarification
purposes, the Recitals are part of this Agreement. No provision of this
Agreement may be amended other than by an instrument in writing signed by the
Company and Buyer.  No waiver shall be effective unless it is in writing and
signed by an authorized representative of the waiving party. No consideration
shall be offered or paid to any Person to amend or consent to a waiver or
modification of any provision of any of the Transaction Documents unless the
same consideration also is offered to all of the parties to the Transaction
Documents, all holders of Preferred Stock or all holders of the Warrants (as the
case may be). The Company has not, directly or indirectly, made any agreements
with Buyer relating to the terms or conditions of the transactions contemplated
by the Transaction Documents except as set forth in the Transaction Documents.
Without limiting the foregoing, the Company confirms that, except as set forth
in this Agreement, Buyer has not made any commitment or promise or has any other
obligation to provide any financing to the Company or otherwise. As a material
inducement for Buyer to enter into this Agreement, the Company expressly
acknowledges and agrees that (i) no due diligence or other investigation or
inquiry conducted by Buyer, any of its advisors or any of its representatives
shall affect Buyer’s right to rely on, or shall modify or qualify in any manner
or be an exception to any of, the Company’s representations and warranties
contained in this Agreement or any other Transaction Document and (ii) unless a
provision of this Agreement or any other Transaction Document is expressly
preceded by the phrase “except as disclosed in the SEC Documents,” nothing
contained in any of the SEC Documents shall affect Buyer’s right to rely on, or
shall modify or qualify in any manner or be an exception to any of, the
Company’s representations and warranties contained in this Agreement or any
other Transaction Document.
 
    (f)           Notices. Any notices, consents, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (i) upon
receipt, if delivered personally; (ii) when sent, if sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); (iii) when sent, if sent by e-mail (provided
that such sent e-mail is kept on file (whether electronically or otherwise) by
the sending party and the sending party does not receive an automatically
generated message from the recipient’s e-mail server that such e-mail could not
be delivered to such recipient) and (iv) if sent by overnight courier service,
one (1) Business Day after deposit with an overnight courier service with next
day delivery specified, in each case, properly addressed to the party to receive
the same. The addresses, facsimile numbers and e-mail addresses for such
communications shall be:
 

 
If to the Company:
 
   
Applied DNA Sciences, Inc.
   
25 Health Sciences Drive, Suite 113
   
Stony Brook, New York 11790
   
Telephone: (631) 444-6370
   
Facsimile: (631) 444-8848
   
Attention: Chief Financial officer

 
 
32
 
 
 

  With a copy (for informational purposes only) to:          
Fulbright & Jaworski, L.L.P.
   
666 Fifth Avenue
   
New York, NY 10103
   
Email: mkraines@fulbright.com
   
Telephone: (212) 318-3261
   
Facsimile: (212) 318-3400
   
Attention: Merrill M. Kraines, Esq.
          If to the Transfer Agent:          
American Stock Transfer & Trust Company
   
Operations Center
   
6201 15th Avenue
   
Brooklyn, New York 11219
   
Telephone: (718) 921-8210
   
Facsimile: (718) 921-8355
   
Attention:  Joseph Alicia
       
If to Buyer, to its address, facsimile number or e-mail address set forth below:
 
     
Crede CG II, Ltd.
   
11150 Santa Monica Boulevard, Suite 1500
   
Los Angeles, CA 90025
   
Telephone: (310) 444-4300
   
Facsimile: (310) 444-5300
   
Attention: Administrator
       
with a copy (for informational purposes only) to:
 
   
Greenberg Traurig, LLP
77 W. Wacker Drive, Suite 3100
Chicago, Illinois 60601
Facsimile:  (312) 456-8435
   
E-mail: liebermanp@gtlaw.com
   
             mazure@gtlaw.com
Attention:  Peter H. Lieberman, Esq.

 
or to such other address, facsimile number or e-mail address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date and recipient facsimile number or (C) provided by an overnight courier
service shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from an overnight courier service in accordance with clause (i), (ii)
or (iv) above, respectively. A copy of the e-mail transmission containing the
time, date and recipient e-mail address shall be rebuttable evidence of receipt
by e-mail in accordance with clause (iii) above.
 
 
33
 
 
 
    (g)          Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties and its successors and assigns,
including, as contemplated below, any assignee of any of the Securities. The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Buyer, including, without limitation,
by way of a Fundamental Transaction (as defined in the Preferred Stock or the
Warrants) (unless the Company is in compliance with the applicable provisions
governing Fundamental Transactions set forth in the applicable Preferred Stock
and the Warrants).  .
 
    (h)          No Third Party Beneficiaries. This Agreement is intended for
the benefit of the parties hereto and its permitted successors and assigns, and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person, other than the Indemnitees referred to in Section 9(k).
 
    (i)           Survival. The representations, warranties, agreements and
covenants shall survive the Closing, except that if a claim is not made by Buyer
in respect of a particular representation or warranty of the Company within 2
years of the date hereof, such representation or warranty of the Company will
expire at such time (unless a claim thereunder or thereafter is in the nature of
a fraud or Rule 10b-5 type of claim).  Buyer shall be responsible only for its
representations, warranties, agreements and covenants hereunder.
 
    (j)           Further Assurances. Each party shall do and perform, or cause
to be done and performed, all such further acts and things, and shall execute
and deliver all such other agreements, certificates, instruments and documents,
as any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
    (k)          Indemnification .  In consideration of Buyer’s execution and
delivery of the Transaction Documents and acquiring the Securities thereunder
and in addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless Buyer
and each holder of any Securities and all of their stockholders, partners,
members, officers, directors, employees and direct or indirect investors and any
of the foregoing Persons’ agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’ fees and disbursements
(the “Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in any of the Transaction
Documents, (b) any breach of any covenant, agreement or obligation of the
Company contained in any of the Transaction Documents or (c) any cause of
action, suit, proceeding or claim brought or made against such Indemnitee by a
third party (including for these purposes a derivative action brought on behalf
of the Company) or which otherwise involves such Indemnitee that arises out of
or results from (i) the execution, delivery, performance or enforcement of any
of the Transaction Documents, (ii) any transaction financed or to be financed in
whole or in part, directly or indirectly, with the proceeds of the issuance of
the Securities, (iii) any disclosure properly made by Buyer pursuant to Section
4(i), or (iv) the status of Buyer or holder of the Securities either as an
investor in the Company pursuant to the transactions contemplated by the
Transaction Documents or as a party to this Agreement (including, without
limitation, as a party in interest or otherwise in any action or proceeding for
injunctive or other equitable relief). To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities which is permissible under applicable law.
 
 
34
 
 
 
       (i)            Promptly after receipt by an Indemnitee under this Section
9(k) of notice of the commencement of any action or proceeding (including any
governmental action or proceeding) involving an Indemnified Liability, such
Indemnitee shall, if a claim in respect thereof is to be made against the
Company under this Section 9(k), deliver to the Company a written notice of the
commencement thereof, and the Company shall have the right to participate in,
and, to the extent the Company so desires, to assume control of the defense
thereof with counsel mutually satisfactory to the Company and the Indemnitee;
provided, however, that an Indemnitee shall have the right to retain its own
counsel with the fees and expenses of such counsel to be paid by the Company if:
(i) the Company has agreed in writing to pay such fees and expenses; (ii) the
Company shall have failed promptly to assume the defense of such Indemnified
Liability and to employ counsel reasonably satisfactory to such Indemnitee in
any such Indemnified Liability; or (iii) the named parties to any such
Indemnified Liability (including any impleaded parties) include both such
Indemnitee and the Company, and such Indemnitee shall have been advised by
counsel that a conflict of interest is likely to exist if the same counsel were
to represent such Indemnitee and the Company (in which case, if such Indemnitee
notifies the Company in writing that it elects to employ separate counsel at the
expense of the Company, then the Company shall not have the right to assume the
defense thereof and such counsel shall be at the expense of the Company),
provided further, that in the case of clause (iii) above the Company shall not
be responsible for the reasonable fees and expenses of more than one (1)
separate legal counsel for such Indemnitee. The Indemnitee shall reasonably
cooperate with the Company in connection with any negotiation or defense of any
such action or Indemnified Liability by the Company and shall furnish to the
Company all information reasonably available to the Indemnitee which relates to
such action or Indemnified Liability. The Company shall keep the Indemnitee
reasonably apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. The Company shall not be liable
for any settlement of any action, claim or proceeding effected without its prior
written consent, provided, however, that the Company shall not unreasonably
withhold, delay or condition its consent. The Company shall not, without the
prior written consent of the Indemnitee, consent to entry of any judgment or
enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnitee of a release from all liability in respect to such Indemnified
Liability or litigation, and such settlement shall not include any admission as
to fault on the part of the Indemnitee. Following indemnification as provided
for hereunder, the Company shall be subrogated to all rights of the Indemnitee
with respect to all third parties, firms or corporations relating to the matter
for which indemnification has been made. The failure to deliver written notice
to the Company within a reasonable time of the commencement of any such action
shall not relieve the Company of any liability to the Indemnitee under this
Section 9(k), except to the extent that the Company is materially and adversely
prejudiced in its ability to defend such action.
 
                   (ii)          The indemnification required by this Section
9(k) shall be made by periodic payments of the amount thereof during the course
of the investigation or defense, as and when bills are received or Indemnified
Liabilities are incurred.
 
                   (iii)         The indemnity agreement contained herein shall
be in addition to (A) any cause of action or similar right of the Indemnitee
against the Company or others, and (B) any liabilities the Company may be
subject to pursuant to the law.
 
    (l)           Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party. No
specific representation or warranty shall limit the generality or applicability
of a more general representation or warranty. Each and every reference to share
prices, shares of Common Stock and any other numbers in this Agreement that
relate to the Common Stock shall be automatically adjusted for stock dividends,
stock splits, stock combinations and other similar transactions that occur with
respect to the Common Stock after the date of this Agreement.
 
    (m)         Remedies.  Buyer and each holder of any Securities shall have
all rights and remedies set forth in the Transaction Documents and all rights
and remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law. Any Person having any rights under any provision of this Agreement shall be
entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law. Furthermore, the
Company recognizes that in the event that it fails to perform, observe, or
discharge any or all of its obligations under the Transaction Documents, any
remedy at law may prove to be inadequate relief to the Buyer. The Company
therefore agrees that the Buyer shall be entitled to seek specific performance
and/or temporary, preliminary and permanent injunctive or other equitable relief
from any court of competent jurisdiction in any such case without the necessity
of proving actual damages and without posting a bond or other security.
 
    (n)          Exercise of Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever Buyer exercises a right, election, demand or option under a
Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then Buyer may continue to
exercise it other rights, elections, demands and options hereunder and under any
other Transaction Document from time to time as if such original right,
election, demand or option had not been exercised without prejudice to its
future actions and rights and remedies.
 
 
35
 
 
 
    (o)          Payment Set Aside; Currency. To the extent that the Company
makes a payment or payments to Buyer hereunder or pursuant to any of the other
Transaction Documents or Buyer enforces or exercises its rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred. Unless otherwise expressly indicated, all dollar
amounts referred to in this Agreement and the other Transaction Documents are in
United States Dollars (“U.S. Dollars”), and all amounts owing under this
Agreement and all other Transaction Documents shall be paid in U.S. Dollars. All
amounts denominated in other currencies (if any) shall be converted into the
U.S. Dollar equivalent amount in accordance with the Exchange Rate on the date
of calculation. “Exchange Rate” means, in relation to any amount of currency to
be converted into U.S. Dollars pursuant to this Agreement, the U.S. Dollar
exchange rate as published in the Wall Street Journal on the relevant date of
calculation.
 
 [signature pages follow]
 
 
 
 
 
 
IN WITNESS WHEREOF, each of Buyer and the Company has caused its signature page
to this Agreement to be duly executed as of the date first written above.
 
 

  COMPANY:           APPLIED DNA SCIENCES, INC.                 By: /s/ James A.
Hayward  

 

  Name: James A. Hayward     Title: Chief Executive Officer  

 
 
 
 
 
 
 
IN WITNESS WHEREOF, each of Buyer and the Company has caused its signature page
to this Agreement to be duly executed as of the date first written above.
 
 

  BUYER:           CREDE CG II, LTD.                 By: /s/ Terren Peizer  

    Name: Terren Peizer       Title: Managing Director  

 
 
 
 


 
 
 
 
 
BUYER SCHEDULE
 
Name of Buyer: Crede CG II, Ltd.
 
 
Shares of Common Stock (to be purchased and sold at First Closing):   for
$2,000,000 in the aggregate at a purchase price equal to $0.186 per share for
10,752,688 shares of Common Stock in the aggregate.
 
 
Shares of Preferred Stock (to be purchased and sold at Second Closing): for
$5,500,000 in the aggregate for 5,500 shares of Preferred Stock in the aggregate
 
 
Series A Warrants (to be issued to Buyer at First Closing): for no additional
consideration warrants to acquire 10,752,688 shares of Common Stock
 
 
Series B Warrants (to be issued to Buyer at First Closing): for no additional
consideration warrants to acquire 29,569,892 shares of Common Stock
 
 
Series C Warrants (to be issued to Buyer at First Closing): for no additional
consideration warrants to acquire 26,881,720 shares of Common Stock
 
 
 
 
 
 
ANNEX A TO BUYER SCHEDULE
 
Effectiveness of Registration Statement Condition to Second Closing
 
Buyer’s obligation to consummate the Second Closing is subject to the
fulfillment of the following condition (subject to Section 8 of this Agreement):
 
1.  
The Initial Registration Statement (as defined in the Registration Rights
Agreement) on Form S-3 has been declared effective by the SEC and covers the
sale by Buyer (in accordance with the plan of distribution called for by the
Registration Rights Agreement) of the Common Stock contemplated by, and in the
amount of, the Initial Required Registration Amount (as defined in the
Registration Rights Agreement), the prospectus part thereof is available for use
and there has been no Equity Conditions Failure (as defined in the Warrants).

 
 